Citation Nr: 0704807	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  03-34 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an increased rating for herniated nucleus 
pulposus at L4-L5, evaluated as 10 percent disabling prior to 
June 18, 2004.

2.  Entitlement to an increased rating for herniated nucleus 
pulposus at L4-L5, evaluated as 20 percent disabling from 
June 18, 2004.

3.  Entitlement to an increased rating for deep peroneal 
nerve damage secondary to fracture of the tibia and fibula, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for residuals of left 
distal fibula fracture, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from August 1954 to May 1958, 
and from March 1961 to June 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  
Jurisdiction over the veteran's claims folder was 
transferred, at the veteran's request, to the Fort Harrison, 
Montana RO in September 2005.


FINDINGS OF FACT

1.  For the period prior to June 18, 2004, herniated nucleus 
pulposus at L4-L5 was manifested by pain, stiffness, and 
slight limitation of motion; functional flexion was greater 
than 60 degrees.

2.  For the period from June 18, 2004, herniated nucleus 
pulposus at L4-L5 is manifested by pain, stiffness, and 
limitation of motion; functional flexion is limited to 30 
degrees by pain.

3.  Deep peroneal nerve damage secondary to fracture of the 
tibia and fibula is manifested by moderate incomplete 
paralysis of the deep peroneal nerve.


CONCLUSIONS OF LAW

1.  For the period prior to June 18, 2004, the criteria for 
an evaluation in excess of 10 percent for herniated nucleus 
pulposus are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5292, 5293, 5294, 5295 
(before and after September 23, 2002) and 5237, 5242, 5243 
(after September 26, 2003).

2.  For the period beginning June 18, 2004, the criteria for 
an evaluation of 40 percent for herniated nucleus pulposus 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.71a, Diagnostic Codes 5292, 5293, 5294, 5295 (before 
and after September 23, 2002) and 5237, 5242, 5243 (after 
September 26, 2003).

3.  The criteria for an evaluation in excess of 10 percent 
for incomplete paralysis of the deep peroneal nerve have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.124, 4.124a, Diagnostic Code 8523 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim for increase was 
received in February 2002, after the enactment of the VCAA.  
A letter dated in February 2002, prior to the initial 
adjudication of the veteran's claim, asked the veteran to 
identify evidence in support of his claim.  He was instructed 
to complete the proper form to allow VA to obtain non-VA 
treatment records.  The letter told the veteran that VA 
treatment records had been requested.  

A letter dated in March 2004 explained the evidence necessary 
to support the veteran's claim of entitlement higher ratings, 
and told the veteran what evidence remained outstanding.  It 
noted the evidence that had been received in support of the 
claim and the action that had been taken by the RO.  It 
provided the veteran with instructions concerning the 
assistance VA would provide in obtaining evidence.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  For the foregoing reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.

In addition, identified treatment records have been obtained 
and associated with the record.  VA examinations have been 
conducted.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.


Factual Background

A January 2002 treatment record indicates that the veteran 
was seen at a U.S. Air Force facility for complaints of low 
back pain.  X-rays revealed degenerative changes at the L4-5 
level.  The assessment was back strain.  

A VA examination was carried out in May 2002.  The veteran's 
history was reviewed.  He reported that he was able to walk 
about a mile, and that he had trouble going down stairs.  He 
related that he had pain at the belt line or slightly lower, 
and that it was equal on the right and left.  He denied 
shooting pains down his legs, but noted occasional numbness 
of his anterior thighs.  Regarding the deep peroneal nerve 
damage, the examiner noted the veteran's history of loss of 
sensation between the toes.  Examination of the low back was 
unremarkable to inspection.  There was no real point 
tenderness.  Range of motion testing revealed flexion to 80 
degrees, extension to 22 degrees, lateral extension to 14 
degrees on the right and to 18 degrees on the left, and 
rotation to 35 degrees on the right and to 40 degrees on the 
left.  The assessment was low back pain with prior history of 
disc pathology.  The veteran had preserved sensation of the 
lateral foot, but no sensation over the area between the 
first and second toes and immediately proximal to that area.  
The diagnosis was nerve injury to the deep peroneal nerve as 
demonstrated by the loss of sensation.

An April 2003 VA treatment record reflects the veteran's 
report of back pain, especially the day after golfing or 
fishing.  He noted that he took Naproxen only when he had 
pain.  The assessment was lumbago, chronic, controlled to the 
patient's satisfaction.  He was encouraged to try a 
preventive approach with Naproxen.

On VA examination in July 2003, the veteran stated that his 
low back disability was progressively worse.  He endorsed 
pain at the beltline level bilaterally with occasional 
numbness of the bilateral thighs.  He reported that 
approximately once per week, while sitting or attempting to 
arise, he felt his back slip to one side or pop out on him.  
He indicated that he was able to sit for about an hour, and 
stand for about an hour, and walk about one half mile.  He 
stated that he had some trouble putting his shoes and socks 
on.  On physical examination, the veteran's back was 
unremarkable to inspection and palpation.  Forward flexion 
was to 90 degrees, extension to 25 degrees, lateral flexion 
to 20 degrees bilaterally, and rotation to 28 degrees on the 
right and to 32 degrees on the left.  The veteran had 
discomfort in his low back bilaterally at the maximum extent 
of each plane of motion.  Imaging revealed moderate to severe 
osteoarthritis of the lumbar spine.  The diagnosis was low 
back pain.

With respect to his left leg, the veteran was noted to have 
an old vertically oriented scar on the left distal leg.  He 
reported numbness extending from the top of the scar to the 
forefoot, and to the great toe through the third toe, with 
feeling remaining in the fourth and fifth toes.  He reported 
only numbness and denied tingling or paresthesia.  He 
endorsed ankle pain and stated that he could walk about one 
half mile before his ankle bothered him.  The examiner noted 
that the veteran did not use any type of appliance, brace, 
crutch or cane, and did not have problems with foot drop or 
tripping.  On physical examination, the veteran's foot had 
intact dorsalis pulse.  He was without light touch or sharp 
touch perception in the first three toes, the medial dorsum 
of the foot, and the anterior surface of the lower let up to 
the superior extent of the old surgical scar, which the 
examiner estimated to be the lower third of the lower left 
leg.  The diagnosis was peroneal sensory injury.

The report of a spine CT conducted in November 2003 indicates 
central canal stenosis L3-4, L4-5, secondary to discal 
contributions at those levels as well as buckling of the 
ligamentum flavum, and osteophytic changes of the facets.  
Multifocal vacuum phenomenon was also noted.  

An Air Force treatment record dated in January 2004 reflects 
the veteran's complaint of terrible pain in his right low 
back, radiating to the abdomen and right leg.  He reported 
that he had received relief from Vioxx.  The assessment was 
lumbar sprain.  The veteran was advised to avoid heavy 
lifting and shoveling snow.  

In April 2004 the veteran stated that he had constant pain in 
his back and a burning sensation in his upper thighs.  He 
related that he was unable to lift much without extreme pain 
and that he could not stand for extended periods of time 
without serious pain.  

In May 2004 the veteran was seen by an Air Force provider 
with complaints of back pain of one day's duration.  He 
denied recent injury.  He indicated that the pain he had 
reported in January had improved.  The assessment was low 
back pain, and the provider suggested that it was of a 
musculoskeletal or mechanical nature.  He recommended 
referral to physical therapy.

On VA examination in June 2004, the veteran's reported 
history was reviewed.  
Regarding his low back disability, the veteran reported 
occasional bilateral leg pain through the buttocks, across 
the anterior portion of the thigh, stopping at the knee.  He 
endorsed chronic, dull, aching pain with occasional flare-
ups.  He reported two flare-ups since January.  He denied 
numbness, weakness, bladder complaints or bowel complaints.  
He indicated that he could walk for as long and far as he 
needed to, though he might pay for it later.  The examiner 
noted that the veteran's back disability did limit his 
activity, noting that he was unable to fish because he could 
not stand for very long and had difficulty navigating the 
river bank.  Physical examination revealed that the spine was 
with a very mild loss of lordosis.  There was no muscle 
atrophy, swelling, or spasm.  Range of motion was 40 degrees 
of forward flexion with pain at 30 degrees, 10 degrees of 
extension with pain at 10 degrees, lateral flexion to 20 
degrees bilaterally with pain, and rotation to 30 degrees 
bilaterally with pain at 30 degrees.  Straight leg raises 
were negative in the sitting position, but positive at 
approximately 70 degrees on the right in the supine position.  
The impression was low back pain.  The examiner noted that he 
had observed the veteran walking from the waiting room to the 
examination room and did not appreciate any lack of 
endurance, functional loss, or weakness upon arrival to the 
examination room.  He stated that because of the pain the 
veteran had during testing for his back, he did not have him 
perform repetitive range of motion exercises.

With respect to the nerve injury, the veteran reported that 
the peroneal nerve was cut during surgery to repair the 
tibia/fibula fracture, and that since that time, he had had 
no feeling in most of his foot.  He denied tingling or 
itching.  Physical examination revealed decreased sensation 
from the superior portion of the scar extending to the medial 
malleolus, along the superior portion of the foot to include 
the great toe and the second toe, as well as a portion of the 
third toe.  The fourth and fifth toes, as well as the dorsal 
surface of the foot, had normal sensation.  The diagnosis was 
peroneal nerve injury.

In January 2005, the veteran presented to a private urgent 
care clinic with complaints of low back pain.  He reported 
that he began to feel pain when he turned in bed.  The 
diagnoses were degenerative disc disease, myalgia, and 
lumbosacral strain.

An additional VA neurological examination was conducted in 
January 2005.  The veteran's history was reviewed.  Motor 
examination revealed no obvious atrophy.  Tone was normal.  
Power was 5/5 bilaterally with the exception of the left 
tibialis.  Sensation was decreased to pinprick and 
temperature, as well as proprioception in a left deep 
peroneal distribution.  Deep tendon reflexes were 2+ and 
symmetric.  Gait was normal based, with the suggestion of a 
left foot drop.  The assessment was left deep peronea 
traumatic neuropathy.  The examiner noted that the veteran 
appeared to be moderately impaired, with the equivalent of an 
incomplete paralysis of the deep peroneal enervated muscles.  
He pointed out that physical findings and EMG/NCV supported 
the diagnosis.


General Legal Criteria
  
Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2006).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.


Increased Rating for Herniated Nucleus Pulposus

The regulations for evaluation of certain disabilities of the 
spine were revised, effective on September 23, 2002.  67 Fed. 
Reg. 54345 (August 22, 2002).  Additional revisions were made 
to the evaluation criteria for disabilities of the spine, as 
well as re-numbering-effective on September 26, 2003.  Here 
either the old or new rating criteria may apply, although the 
new rating criteria are only applicable since their effective 
date.  VAOPGCPREC 3-2000.

Prior to September 26, 2003, the regulations provided that 
ankylosis of the lumbar spine was evaluated as 40 percent 
disabling where it was favorable and as 50 percent disabling 
where it was unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 
5289.

The regulations provided a 10 percent rating for slight 
limitation of motion of the lumbar spine, a 20 percent rating 
for moderate limitation of motion of the lumbar spine, and a 
40 percent rating for severe limitation of motion of the 
lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  

38 C.F.R. § 4.71a, Diagnostic Code 5295 provided a 10 percent 
evaluation for lumbosacral strain with characteristic pain on 
motion.  Where there is muscle spasm on extreme forward 
bending and loss of lateral motion in a standing position, a 
20 percent rating was provided.  A 40 percent rating was 
warranted for severe lumbosacral strain manifested by listing 
of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  A 
40 percent rating is the maximum available under Diagnostic 
Code 5295.

Effective September 26, 2003, the general rating formula for 
disease and injures of the spine, specifically, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, provides as follows:

A 10 percent evaluation is warranted 
where there is forward flexion of the 
thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; 
or, combined range of motion of the 
thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height;

A 20 percent rating for forward flexion 
of the thoracolumbar spine greater than 
30 degrees but not greater than 60 
degrees, or the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees, or muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis;

A 40 percent rating for forward flexion 
of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the 
entire thoracolumbar spine;

A 50 percent rating for unfavorable 
ankylosis of the entire thoracolumbar 
spine;

A 100 percent rating for unfavorable 
ankylosis of the entire spine.

Normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, 
extension is 0 to 30 degrees, left and 
right lateral flexion are 0 to 30 degrees 
and left and right lateral rotation are 0 
to 30 degrees. The normal combined range 
of motion for the thoracolumbar spine is 
240 degrees.

Moreover, the Board observes that the rating schedule for 
evaluating intervertebral disc syndrome changed during the 
pendency of this appeal.  The old criteria, in effect prior 
to September 23, 2002, provided a 10 percent evaluation where 
intervertebral disc syndrome was mild and a 20 percent 
evaluation where there was moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent rating was 
provided for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A maximum 60 
percent rating was assigned for intervertebral disc syndrome 
when the condition was pronounced in degree, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc and little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

Effective from September 2002, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (combined 
ratings table) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent rating is assigned for incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks during the past 12 months.  Note 1 provides that 
for the purposes of evaluations under Diagnostic Code 5293, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note 2 provides that when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes. 
Evaluate neurological disabilities separately using 
evaluation criteria for the most appropriate neurological 
diagnostic code or codes.  67 Fed. Reg. 54345 (2002).

Effective from September 2003, the diagnostic criteria for 
intervertebral disc syndrome was renumbered as Diagnostic 
Code 5243.  The regulations remained the same in effect.  
However, there was some minor re-phrasing.  In this respect, 
Diagnostic Code 5243 provided the following: Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  It also deleted the old 
Note 2.

Rating for Period Prior to June 18, 2004

For this period, the veteran's back disability is evaluated 
as 10 percent disabling.  The evidence pertaining to this 
period does not support a higher rating under the old 
criteria.  Medical reports indicate that the veteran retained 
nearly full range of motion.  Diagnoses made during this time 
were low back pain and lumbago.  Ankylosis was not present 
and there was no muscle spasm on extreme forward bending and 
loss of lateral motion in a standing position.  

An evaluation exceeding 10 percent is also unavailable under 
the new criteria.  During this period, the veteran had 
flexion no worse than 80 degrees, and combined range of 
motion of the thoracolumbar spine to no less than 209 
degrees.  The evidence does not demonstrate muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour. 

The Board additionally notes that there was no evidence of 
intervertebral disc syndrome during this period.  As such, a 
higher evaluation under those criteria is not appropriate.  

Therefore, having carefully reviewed the evidence, the Board 
concludes that the veteran's low back disability is properly 
evaluated as 10 percent disabling for the period prior to 
June 18, 2004.

Rating for Period Beginning June 18, 2004

For the current period, the veteran's back disability is 
evaluated as 20 percent disabling.  However, the Board has 
concluded that an evaluation of 40 percent is warranted.  In 
this regard, the Board notes that at the June 2004 
examination, the veteran had pain on flexion at 30 degrees.  
Other planes of motion also produced pain.  As noted above, a 
40 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine 30 degrees or less.  As 
the veteran has pain at 30 degrees of flexion, the Board 
finds that the veteran has the functional equivalent of 
flexion to 30 degrees.  Accordingly, a 40 percent evaluation 
is warranted from June 18, 2004, the date of the VA 
examination demonstrating such limitation.

An evaluation in excess of 40 percent is not warranted.  In 
that regard, the Board notes that there is no evidence of 
ankylosis.  There is also no evidence of pronounced 
intervertebral disc syndrome productive of incapacitating 
episodes.  In fact, an Air Force provider concluded in May 
2004 that the veteran's low back pain was musculoskeletal or 
mechanical in nature.

The Board accepts that the veteran has functional impairment, 
pain, and pain on motion.  See DeLuca, supra.  The Board also 
finds the veteran's own reports of symptomatology to be 
credible.  However, neither the lay nor medical evidence 
reflects the functional equivalent of limitation of motion 
nor the functional equivalent of limitation of flexion 
required to warrant the next higher evaluations for either 
period at issue.  Although there are disc space and 
osteophytic changes, such changes do not reflect greater 
disability or establish neurologic dysfunction warranting a 
separate evaluation.  


Deep Peroneal Nerve Damage

Disability related to a neurological condition is ordinarily 
to be rated in proportion to the impairment of motor, 
sensory, or mental functions, especially complete or partial 
loss of use of one or more extremities, speech disturbances, 
impairment of vision, disturbances of gait, tremors, visceral 
manifestations, etc.  In rating peripheral nerve injuries and 
the residuals of such, attention should be given to the site 
and character of the injury, the relative impairment in motor 
function, trophic changes, or sensory disturbances.  38 
C.F.R. § 4.120 (2006).

With respect to diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis for a particular nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a.

The veteran is currently in receipt of a 10 percent 
evaluation pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 
8523, for impairment of the anterior tibial (deep peroneal) 
nerve.  Under this Code, a 10 percent rating is warranted for 
moderate incomplete paralysis, a 20 percent rating for severe 
incomplete paralysis and a 30 percent rating for complete 
paralysis with eversion of the foot weakened.  

Having carefully reviewed the record, the Board concludes 
that the currently assigned 10 percent evaluation is 
appropriate.  The veteran's peroneal nerve injury is 
demonstrated by loss of sensation.  On VA neurological 
examination in January 2005, motor examination revealed no 
obvious atrophy.  The examiner concluded that the veteran was 
moderately impaired, and that his disability reflected an 
incomplete paralysis of the deep peroneal nerve.  As the 
evidence clearly indicates moderate impairment and incomplete 
paralysis of the deep peroneal nerve, there is no basis for 
assignment of an evaluation exceeding 10 percent.


ORDER

For the period prior to June 18, 2004, entitlement to an 
evaluation in excess of 10 percent for herniated nucleus 
pulposus is denied.

For the period beginning June 18, 2004, entitlement to an 
evaluation of 40 percent for herniated nucleus pulposus is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for 
injury to the deep peroneal nerve is denied.


REMAND

The veteran also seeks a higher rating for the residuals of 
left distal fibula fracture.  This disability has 
historically been evaluated under the criteria for disability 
of the ankle.  On VA examination in May 2002, the examiner 
reported that the veteran had -10 degrees of dorsiflexion.  
The examination report for a June 2003 examination indicates 
?10 degrees of dorsiflexion, and the examiner explained that 
on active range of motion, the veteran did not get his ankle 
to a neutral 90 degrees of angulation when measured against 
the lower leg.  In June 2004, dorsiflexion was reported as 10 
degrees.  The extent of functional limitation caused by the 
residuals of left distal fibula fracture is unclear based on 
a review of this evidence.

Moreover, the evidence does not discuss the extent to which 
the left distal fibula fracture residuals cause functional 
limitation due to such symptoms as weakness, fatigability or 
incoordination.  See DeLuca v. Brown, 8 Vet.App. 202 (1995).  
As such, the Board has concluded that an additional 
examination is necessary.  

In light of the discussion above, the Board has concluded 
that additional development is necessary.  

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
VA examination to determine the extent 
of the residuals of left distal fibula 
fracture.

The examiner should indicate whether 
there is nonunion or malunion of the 
tibia and fibula.  If there is 
malunion, the examiner should indicate 
whether it causes disability of the 
ankle or knee, and if so, whether such 
disability is slight, moderate, or 
marked.  The examiner should also 
address any limitation of motion of the 
ankle, and identify any such limitation 
as moderate or marked.  

The examiner should identify any 
objective evidence of pain and to assess 
the extent of any pain.  The extent of 
any incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed.  

The complete examination findings and a 
discussion of the rationale for any 
opinion expressed should be clearly set 
forth in the examination report.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


